DETAILED ACTION 
Status of the Application
This office action is in response to Applicant’s communications filed on October 12, 2020 and October 19, 2020.  Claims 1-20 are pending, have been examined, and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continuation
	This application is a continuation of U.S. patent application No. 13/536,879, filed on June 28, 2012.  See MPEP §201.07.  In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application(s).  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application(s) are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application(s) need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A.2.

Drawings
	The drawings submitted on October 12, 2020 are acceptable.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claims 1, 8 and 15 recite the limitation “first type” as in “determining, by the network-based content hosting site, whether an address of the client device is of a first type.”  There is insufficient antecedent basis for this limitation in the specification.  Applicant’s specification discloses different “types” of content (see e.g., Specification [0035]), however the specification never discloses different “types” of addresses.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  	The “written description” requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.  Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).
Claim 1 recites, in part, “storing, by the network-based content hosting site, the plurality of video items to be consumed by the plurality of users, […], wherein storing the plurality of video items comprises storing metadata associated with the plurality of video items, wherein for each video item of the plurality of video items, metadata associated with the respective video item comprises at least one of a type […]” and “determining, based on the stored metadata, a type of the video item.”  Examiner has reviewed applicant’s disclosure and is unable to find support for an embodiment where the metadata describes “a type” of video item.  Applicant’s disclosure indicates that an asset database stores assets processed by an upload server and that the asset database also stores metadata associated with the assets.  Specification [0035].  The metadata includes one or more of: a content type of the asset (e.g., an audio file, a video file, an audio-video file, a content stream, etc.); an owner of the asset; a title; a description; tag information; a time length; and the like.  Id.  Accordingly, while the disclosure supports the metadata including a particular type of media, or asset, the disclosure fails to describe a scenario where the metadata describe a particular type of a “video item.”  Phrased differently, the disclosure fails to describe the use of metadata that differentiates between different video types.  Furthermore, since the disclosure does not disclose storing metadata that identifies a particular type of video item, the disclosure also fails to support an embodiment where it is determined, based on the stored metadata, a type of the video item.  Independent claims 8 and 15 recite substantially similar limitations, accordingly claims 8 and 15 are also rejected under 35 U.S.C. 112, first paragraph, for the same reasons and rational.  Claims 2-7, 9-14 and 16-20 are also rejected under 35 U.S.C. 112, first paragraph, based upon their dependency to claim 1, 8 or 15.

Claim 1 recites, in part, “determining, by the network-based content hosting site, whether an address of the client device is of a first type; responsive to determining that the address of the client device is of the first type: determining a geographic location of the client device based on the address of the client device” and “responsive to determining that the address of the client device is not of the first type: determining, by the network-based content hosting site, whether to restrict access to the video item based at least in part on the address of the client device and the blackout rule.”  Examiner has reviewed applicants disclosure and is unable to find support for these limitations as currently recited for at least two reasons.
First, Applicant’s disclosure only describes the use of a single type of address, an internet protocol ("IP") address, however the claim(s) broadly recite the limitation “address of the client device” which suggests that the claimed invention could be used with other addresses beyond “IP addresses.”  Examiner is unable to find support in the disclosure for an embodiment that would use other types of addresses beyond the IP addresses described in the disclosure.  For example, the disclosure fails to describe how it would determine that a street/mailing address [associated with a client device] is, or is not, of a first type.  Since applicant’s disclosure fails to disclose how it would use other types of addresses (e.g., street/mailing addresses) in the claimed invention, it fails to provide support for the broader use of the limitation “address of the client device.”
Second, it is unknown how the claimed invention would determine whether an address (e.g., an IP address) is, or is not, of a first type.  Applicant’s disclosure does not explicitly refer to different “types” of addresses (e.g., different types of IP addresses).  As best understood, the limitations noted above are attempting to describe what occurs when the claimed invention encounters one or more IP address that are associated with a fringe area that may be, or may not be, within a particular area (e.g., within an area allowed to receive particular content, within the boarder of a state/city).  See e.g., Specification [0068].  Applicant’s specification provides an example where a client is located in a town near a boarder of two states (e.g., New York and Vermont).  Spec. [0068].  The specification explains that because of this situation the IP address assigned to the client changes periodically and sometimes incorrectly indicates that the client is located in New York when it is in fact located in Vermont.  Id.  Accordingly, as best understood, an address of the client device is of a first type when the claimed invention can determine, with a certain degree of certainty, that the client device is within a particular area based on the address (i.e. IP address), and an address of the client device is not of the first type when the claimed invention cannot determine, with a certain degree of certainty, that the client device is within a particular area based on the address (i.e. IP address).  With this understanding in mind, it is unknown how the claimed invention would distinguish between these different types of addresses (e.g., IP addresses).  For example, it is unknown if the claimed invention tracks a list of IP addresses that are in fringe/boarder areas, or if the claimed invention uses other information (e.g., GPS location data from the client device) in combination with the IP address to make this determination, a combination of these, or something else altogether in order to determine whether the address of the client device is, or is not, of a first type.  The specification explains that a geolocation module determines the approximate location of the client based at least in part on the IP address, and that a geolocation module stores data necessary for the geolocation module to determine the correct location of the client based at least in part on the approximate location of the client and the data stored in the geolocation database.  Spec [0068].  However, applicant’s disclosure fails to provide any indication what the “data necessary for the geolocation module to determine the correct location of the client” comprises, and/or how that data would be used (e.g., to determine the address type).  
Independent claims 8 and 15 recite substantially similar limitations, accordingly claims 8 and 15 are also rejected under 35 U.S.C. 112, first paragraph, for the same reasons and rational.  Claims 2-7, 9-14 and 16-20 are also rejected under 35 U.S.C. 112, first paragraph, based upon their dependency to claim 1, 8 or 15.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
	Claim 1 recites, in part, “determining, by the network-based content hosting site, whether an
address of the client device is of a first type”, “responsive to determining that the address of the client device is of the first type: […]” and “responsive to determining that the address of the client device is not of the first type: […].”  These limitations are unclear because it is unknown what it means for an address of the client device to be, or not be, of a first type.  For example, it is unknown whether an address of a first type is referring to a particular type of street/mailing address (e.g., a business vs. residential address), whether it is a confirmed address or an unconfirmed address, whether it is a particular type of IP address, an IP address associated with a particular area, a combination of these, or something else altogether.  Applicant’s disclosure does not explicitly refer to different “types” of addresses (e.g., different types of IP addresses).  As best understood, the limitations noted above are attempting to describe what occurs when the claimed invention encounters one or more IP address that are associated with a fringe area that may be, or may not be, within a particular area (e.g., within an area allowed to receive particular content, within the boarder of a state/city).  See e.g., Specification [0068].  Applicant’s specification provides an example where a client is located in a town near a boarder of two states (e.g., New York and Vermont).  Spec. [0068].  The specification explains that because of this situation the IP address assigned to the client changes periodically and sometimes incorrectly indicates that the client is located in New York when it is in fact located in Vermont.  Id.  Accordingly, as best understood, an address of the client device is of a first type when the claimed invention can determine, with a certain degree of certainty, that the client device is within a particular area based on the address (i.e. IP address), and an address of the client device is not of the first type when the claimed invention cannot determine, with a certain degree of certainty, that the client device is within a particular area based on the address (i.e. IP address).  In order to further prosecution the claim(s) have been interpreted in this manner.
Independent claims 8 and 15 recite substantially similar limitations, accordingly claims 8 and 15 are also rejected under 35 U.S.C. 112, second paragraph, for the same reasons and rational.  Claims 2-7, 9-14 and 16-20 are also rejected under 35 U.S.C. 112, second paragraph, based upon their dependency to claim 1, 8 or 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 8-11 and 15-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yin et al. (US 2013/0191928 A1) (“Yin”).
Regarding Claims 1, 8 and 15:  Yin discloses:
	Claim 1:  A method for determining a geographic location of a client device to determine whether to provide content to a user of the client device, the method comprising:
	Claim 8:  A system for determining a geographic location of a client device to determine whether to provide content to a user of the client device, the system comprising: 
a processor (See at least Yin [0039] “processing unit”; Fig. 2);
a memory which stores instructions which, when executed by the processor, cause the processor to (See at least Yin [0039] “memory”; Fig. 2):
Claim 15:  A computer program product comprising a non-transitory computer readable medium encoding instructions that, in response to execution by a computing device, cause the computing device to perform operations comprising (See at least Yin [0039]; Fig. 2):
receiving, at a network-based content hosting site, a plurality of video items to be consumed by a plurality of users (See at least Yin [0016].  Where a network-based content hosting site (i.e. video content management system (VCMS) receives a plurality of video items (i.e. content, e.g., video, video streams) to be consumed by a plurality of users (i.e. users).);
storing, by the network-based content hosting site, the plurality of video items to be consumed by the plurality of users, the plurality of users comprising the user of the client device, wherein storing the plurality of video items comprises storing metadata associated with the plurality of video items, wherein for each video item of the plurality of video items, metadata associated with the respective video item comprises at least one of a type, an owner, a title, a description, a tag information, or a time length of the respective video item (See at least Yin [0014]; [0016]; [0021]; [0026]; [0063]; [0074].  Where the network-based content hosting site (i.e. video content management system (VCMS)) stores (i.e. aggregates) the plurality of video items (i.e. content, e.g., video, video streams) to be consumed by the plurality of users, the plurality of users comprising the user of the client device (i.e. user device), wherein storing the plurality of video items comprises storing metadata associated with the plurality of video items, wherein for each video item of the plurality of video items, metadata associated with the respective video item comprises at least one of a type, an owner, a title, a description, a tag information, or a time length of the respective video item (i.e. metadata about the content, e.g., lists or categories of content, an identifier, channel identifier, program identifier, airing time, etc.).);
receiving, at the network-based content hosting site, a request for a video item of the plurality of video items from the client device, the request including content data identifying the video item (See at least Yin [0014]; [0053]; [0056]; .  Where the network-based content hosting site (i.e. video content management system (VCMS)) receives a request for a video item of the plurality of video items  (i.e. content, e.g., video, video stream) from the client device (i.e. user device), the request including content data identifying the video item (i.e. a selection from the list of content available).);
determining, based on the stored metadata, a type of the video item (See at least Yin [0014]; [0026]; [0074].  Where a type (e.g., blackout content) of the video item (i.e. content) is determined based on the stored metadata (i.e. metadata for the content).); and
responsive to determining that the video item is of a first type (See at least Yin [0014]; [0026]; [0074]):
determining, by the network-based content hosting site and based on the geographic location of the client device, whether to present the video item to the user of the client device for consumption, wherein determining whether to present the video item to the user for consumption comprises:
determining, by the network-based content hosting site, whether an address of the client device is of a first type (See at least Yin [0061]; [0081].  Where it is determined whether an address of the client device is of a first type (i.e. is a stationary, or non-stationary, IP address).);
responsive to determining that the address of the client device is of the first type: determining a geographic location of the client device based on the address of the client device (See at least Yin [0061]; [0073]; [0081].  Responsive to determining that the address of the client device is of the first type (i.e. determining that the IP address is stationary):  determine a geographic location (i.e. location information) of the client device based on the address of the client device (i.e. based on the IP address).);
determining, by the network-based content hosting site, a blackout rule for the video item (See at least Yin [0072] “determine whether, if selected content is blackout content”);
determining, by the network-based content hosting site, whether to restrict access to the video item based at least in part on the geographic location of the client device and the blackout rule (See at least Yin [0072-0073] “determine whether, if selected content is blackout content, user device 170 is located outside of a corresponding blackout region”);
in response to determining that the access to the video item is to be restricted, generating, by the network-based content hosting site, graphical data for a graphical user interface (GUI) notifying the user of the client device that the video item is restricted (See at least Yin [0101] “If user device 170 is not entitled to play the content (block 910: no), DRM server 114 may notify user device 170 that user device 170 may not view/play the content (block 912).”; [0109-0110]); and
in response to determining that the access to the video item is not to be restricted, providing the video item and metadata associated with the video item for presentation to the user on the client device (See at least Yin [0024]; [0053]; [0068]; [0101] “If user device 170 is entitled to play the content (block 910: yes), DRM server 114 may generate/produce a license key and/or a decryption key. DRM server 114 may send the license key/decryption key 1012 to user device 170 (block 914). Video application300 may store the license key/decryption key as license data 3 70 and use the license key I decryption key to decrypt the content. Video application 300 may play the decrypted content via output devices 250 (e.g., display, speakers, etc.).”; [0109-0110]); and
responsive to determining that the address of the client device is not of the first type (See at least Yin [0081].  Responsive to determining that the address of the client device is not of the first type (i.e. determining that the IP address is not stationary, e.g., by receiving more than one base station ID).):
determining, by the network-based content hosting site, whether to restrict access to the video item based at least in part on the address of the client device and the blackout rule (See at least Yin [0072-0073] “determine whether, if selected content is blackout content, user device 170 is located outside of a corresponding blackout region;”; [0081].  Where it is determined whether to restrict access to the video (i.e. blackout content) based at least in part on the address of the client device (i.e. the triangulated location) and the blackout rule.); and
in response to determining that the access to the video item is to be restricted, generating, by the network-based content hosting site, the graphical data for the GUI notifying the user of the client device that the video item is restricted (See at least Yin [0101] “If user device 170 is not entitled to play the content (block 910: no), DRM server 114 may notify user device 170 that user device 170 may not view/play the content (block 912).”; [0109-0110]).

Regarding Claims 2, 9 and 16:  Yin discloses the method of claim 1, the system of claim 8 and the computer program product of claim 15.  Yin further discloses wherein determining that the video item is of the first type comprises determining that access to the video item is to be restricted based at least in part on the geographic location of the client device (See at least Yin [0013] “The restrictions may apply with respect to geographical locations/areas/regions and with respect to time. As used herein, the term "blackout region" of blackout content may refer to a region or an area in which the content may not be viewed or played by a user or a user device.”; [0072-0073] “determine whether, if selected content is blackout content, user device 170 is located outside of a corresponding blackout region”).

Regarding Claims 3, 10 and 17:  Yin discloses the method of claim 1, the system of claim 8 and the computer program product of claim 15.  Yin further discloses wherein determining whether to restrict access to the video item based at least in part on the geographic location of the client device and the blackout rule further comprises:
determining a time rule for the video item based at least in part on content data of the video item and the geographic location of the client device (See at least Yin [0013] “The restrictions may apply with respect to geographical locations/areas/regions and with respect to time. As used herein, the term "blackout region" of blackout content may refer to a region or an area in which the content may not be viewed or played by a user or a user device. As used herein, the term "blackout times" of blackout content may refer to dates, days, and/or times during which the content may not be viewed or played by the user or the user device.”; [0014]; [0026].); and
determining whether to allow access to the video item based at least in part on the time rule (See at least Yin [0013-0014]; [0026]; [0075].).

Regarding Claims 4, 11 and 18:  Yin discloses the method of claim 1, the system of claim 8 and the computer program product of claim 15.  Yin further discloses:
determining whether the client device is a mobile device (See at least Yin [0076] “Device database 530 may include a database of user devices 170 that have been registered. In some implementations, for each device that is registered, device database 530 may include a registration token, a client ID, an activation code, an activation URL, the type of device, etc”); and
responsive to determining that the client device is a mobile device, determining the geographic location of the client device based on a navigation system service (See at least Yin [0032]; [0037]; [0076]; [0081].).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yin et al. (US 2013/0191928 A1) (“Yin”), as applied above, and further in view of Zheng et al. (US 2011/0276565 A1) (“Zheng”).
Regarding Claims 5, 12 and 19:  Yin discloses the method of claim 4, the system of claim 11 and the computer program product of claim 18.  Yin discloses the determining of a user’s geographic location, including the use of a global positioning system (GPS) service to make the location determination.  Yin [0032]; [0037]; [0076]; [0081].  However, Yin does not explicitly disclose, but Reddy teaches:
determining whether the client device is opted in to a global positioning system (GPS) service (See at least Zheng [0040-0041] “The GPS devices may be set to automatically track the position of the GPS device at regular intervals. Each of the individual users is asked prior to tracking or sharing their movements and locations if their GPS data may be included as a part of a GPS data collection. The options are that the individual user may choose to opt-in to participate or to opt-out to not participate in their tracking or sharing of GPS data. As such, the tracking of the GPS data may require explicit user consent”; [0050]; [0084]); and
responsive to a determination that the client device is opted in to the GPS service, determining the geographic location of the client device based at least in part on navigation system coordinates describing the geographic location of the client device, wherein the navigation system coordinates comprising GPS coordinates of the client device (See at least Zheng [0040-0041]; [0050]; [0084] “the process moves to the right side to detect the user's present geographical location 1006. Again, this is based on the user 108 giving permission to opt-in for the location and activity recommendation service 106 to track their movements and locations.”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yin’s method of determining a user’s geographic location, including the use of a global positioning system (GPS) service to make the location determination, to include the teachings of Zheng, in order to receive a user’s permission to detect their present geographical location (Zheng [0084]).

	Claims 6, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yin et al. (US 2013/0191928 A1) (“Yin”), as applied above, and further in view of Ashfield et al. (US 2010/0024017 A1) (“Ashfield”).
Regarding Claims 6, 13 and 20:  Yin discloses the method of claim 1, the system of claim 8 and the computer program product of claim 15.  Yin further discloses: determining the geographic location of the client device based at least on one of the navigation system coordinates of the mobile device or an IP address associated with the client device (See at least Yin [0061]; [0073-0074]; [0080-0081].).
	Yin further discloses the determining of a user’s geographic location, including the use of a global positioning system (GPS) service to make the location determination.  Yin [0032]; [0037]; [0076]; [0081].  However, Yin does not explicitly disclose, but Ashfield teaches: 
responsive to determining that the client device is not a mobile device (See at least Ashfield [0031]; [0039-0041]; Fig. 3):
determining that the client device is associated with a mobile device number (See at least Ashfield [0031]; [0034]; [0039-0041]; Fig. 3);
transmitting a code to a mobile device using the mobile device number associated with the client device (See at least Ashfield [0031]; [0039-0041]); and
responsive to receiving the code back, associating the client device with the mobile device, the received code indicating that navigation system coordinates of the mobile device are to be used to define the geographic location of the client device (See at least Ashfield [0026]; [0031]; [0034]; [0039-0041]; Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yin’s method of determining the geographic location of a client device based on an IP address and/or a global positioning system (GPS) service, to include the teachings of Ashfield, in order to verify whether a mobile device (such as a cellular telephone) is proximate to a computer from which a transaction is being performed, and if the mobile device is not sufficiently proximate, then the transaction may be rejected (Ashfield [0004]).
Examiner Note:  The portion of the limitation which recites “the received code indicating that navigation system coordinates of the mobile device are to be used to define the geographic location of the client device” is merely a recited intended use of why the code is received back.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 

	Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yin et al. (US 2013/0191928 A1) (“Yin”), as applied above, and further in view of Tsuria et al. (US 2009/0178073 A1) (“Tsuria”).Regarding Claims 7 and 14:  Yin discloses the method of claim 1 and the system of claim 8.  Yin further discloses the use of a billing server that manages the charging of users for services provided by the system.  Yin [0029]; [0065].  However, Yin does not explicitly disclose, but Tsuria teaches:
determining a payment rule specifying that restriction of the video item ends if a payment is received (See at least Tsuria [0019]; [0031-0032]; [0043]; [0049]; Fig. 2); and
prompting the user to transmit the payment according to the payment rule (See at least Tsuria [0019]; [0031-0032]; [0043]; [0049]; Fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yin’s method of charging users for services provided by the system, to include the teachings of Tsuria, in order to allow users to watch content that corresponds to a blacked out event upon payment of a predefined fee (Tsuria [0043]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Reddy et al. (US 2012/0174150 A1) discloses where content, such as audio or video content, is streamed to portable devices based on an entitlement determination that includes determining the location of the portable device and whether the content is subject to blackout restrictions.  Reddy Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        November 5, 2022


/STEVEN S KIM/Primary Examiner, Art Unit 3685